t c memo united_states tax_court william bon viso and clare bon viso petitioners v commissioner of internal revenue respondent docket no filed date william bon viso and clare bon viso pro sese linette b angelastro jordan s musen and christopher j richmond for respondent memorandum findings_of_fact and opinion vasquez judge with respect to petitioners’ federal_income_tax for respondent determined a deficiency of dollar_figure after concessions the respondent determined that petitioners had unreported discharge of continued issues for decision are whether petitioners must include gambling winnings of dollar_figure in their gross_income and may use their gambling_losses to offset their gambling winnings findings_of_fact some of the facts have been stipulated and are so found the stipulation of facts and the attached exhibits are incorporated herein by this reference petitioners resided in agoura hills california when they filed their petition during petitioner husband engaged in a variety of recreational gambling activities he bet on college and professional sports played slot machines and bought lottery tickets that year petitioner husband won dollar_figure on slot machines at three different casinos that same year petitioners also sustained dollar_figure in gambling_losses on their joint form_1040 u s individual_income_tax_return petitioners did not report any gambling winnings or losses for the taxable_year and claimed a standard_deduction of dollar_figure respondent received three form sec_1 continued indebtedness income respondent conceded this issue before trial on account of petitioners’ insolvency all section references are to the internal_revenue_code code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure w-2g certain gambling winnings reporting petitioner husband’s receipt of gambling winnings as follows gambling establishment type of wager amount date slot machines gaughan south llc d b a south point hotel casino lvhr casino llc slot machines palms casino resort slot machines dollar_figure big_number big_number on the basis of this information respondent issued a notice_of_deficiency in which he determined that petitioners had unreported gambling income of dollar_figure for petitioners timely petitioned this court and a trial was held on date burden_of_proof opinion as a general_rule the commissioner’s determination of a taxpayer’s liability in a notice_of_deficiency is presumed correct and the taxpayer bears the burden of proving that the determination is incorrect rule a 290_us_111 when a case that involves unreported income is appealable to the court_of_appeals for the ninth circuit as this case appears to be absent a stipulation to the contrary see sec_7482 the commissioner’s determination of unreported income is entitled to a presumption of correctness only if the commissioner first establishes some evidentiary foundation connecting the taxpayer with the income-producing activity see 596_f2d_358 9th cir rev’g 67_tc_672 or demonstrating that the taxpayer actually received unreported income see 680_f2d_1268 9th cir if the commissioner introduces some evidence that the taxpayer received unreported income the burden of production shifts to the taxpayer who must establish by a preponderance_of_the_evidence that the deficiency was arbitrary or erroneous see sec_7491 shifts the burden_of_proof to the commissioner as to any factual issue relevant to a taxpayer’s liability for tax if the taxpayer meets certain preliminary conditions see 116_tc_438 petitioners do not contend that sec_7491 should shift the burden here and the record establishes that they have not satisfied that section’s requirements consequently petitioners bear the burden_of_proof as to any disputed factual issue see rule a 181_f3d_1002 9th cir aff’g tcmemo_1997_97 petitioners stipulated that during petitioner husband received gambling winnings of dollar_figure since petitioners acknowledged the receipt of gambling winnings we find that respondent has connected them with the income-producing activity consequently petitioners bear the burden of proving that respondent’s determinations are arbitrary or erroneous see id gambling income a unreported gambling winnings the first issue for decision is whether petitioners must include petitioner husband’s gambling winnings in their gross_income for we hold that they must sec_61 defines gross_income to mean all income from whatever source derived gambling winnings are includable in gross_income 292_f2d_630 5th cir drawing an analogy between gambling winnings and the recovery_of a capital_investment this court has held that a casual gambler’s gross_income from a wagering_transaction should be calculated by subtracting the bets placed to produce the winnings see lutz v commissioner tcmemo_2002_89 slot machine winnings hochman v commissioner tcmemo_1986_24 horse race winnings a taxpayer who plays the slot machines recognizes a wagering gain_or_loss per session ie at the time the taxpayer redeems his or her tokens see shollenberger v commissioner tcmemo_2009_306 it is a taxpayer’s obligation to keep records of his or her income sec_6001 petitioners have not challenged the accuracy of the gross winnings amounts reflected on the forms w-2g rather petitioners argue that those amounts should be reduced by the amounts of bets they placed to produce their winnings although petitioners introduced evidence of losses at another casino in addition to lottery tickets and sporting bets the record contains no evidence specifying how much petitioner husband bet to produce the winnings reflected on the forms w-2g in certain situations we may estimate the amount of a reduction in income even if the taxpayer fails to keep records but only if the taxpayer presents sufficient evidence to establish a rational basis for making the estimate see 39_f2d_540 2d cir vanicek v sec_6201 provides that if a taxpayer asserts a reasonable dispute with respect to any item_of_income reported on an information_return by a third party the secretary has the burden of producing reasonable and probative information concerning the deficiency in addition to the information_return because petitioners have not asserted that the forms w-2g are inaccurate this provision does not apply commissioner 85_tc_731 since we have no basis for estimating the amounts of petitioner husband’s bets we hold that petitioners must include gambling winnings of dollar_figure in their gross_income b gambling_losses the second issue for decision is whether petitioners may use their gambling_losses to offset petitioner husband’s gambling winnings the code treats gambling_losses in one of two ways taxpayers engaged in the trade_or_business of gambling may deduct their gambling_losses against their gambling winnings above_the_line as a trade_or_business expense in arriving at adjusted_gross_income see sec_62 merkin v commissioner tcmemo_2008_146 in the case of taxpayers not engaged in the trade_or_business of gambling gambling_losses are allowable as an itemized_deduction but only to the extent of gambling winnings see sec_165 if such taxpayers take the standard_deduction instead of itemizing their deductions they may not deduct any gambling_losses see torpie v commissioner tcmemo_2000_168 in the case of a husband and wife making a joint_return for the taxable_year the combined losses of the spouses from wagering transactions shall be allowed to the extent of the combined gains of the spouses from wagering transactions sec_1_165-10 income_tax regs petitioners do not claim to be in the trade_or_business of gambling and nothing in the record suggests otherwise petitioner husband testified and we have so found that petitioners’ gambling_losses exceeded their gambling winnings for however because petitioners were not engaged in the trade_or_business of gambling petitioners would have to forgo the standard_deduction to deduct their gambling_losses as an itemized_deduction see sec_63 and b torpie v commissioner tcmemo_2000_168 petitioners’ standard_deduction dollar_figure exceeds their potential itemized_deduction for gambling_losses dollar_figure thus petitioners’ election to take the standard_deduction resulted in a larger deduction than if they had taken an itemized_deduction for their gambling_losses because petitioners elected to take the standard_deduction we hold that they cannot take an itemized_deduction for their gambling_losses to offset their gambling winnings see sec_63 and b torpie v commissioner tcmemo_2000_168 petitioners presented no evidence that they were entitled to other itemized_deductions beyond that for their gambling_losses a taxpayer may change an election to claim the standard_deduction at any time before the period of limitations has expired sec_63 shollenberger v commissioner tcmemo_2009_306 slip op pincite n insofar as the record shows petitioners have not sought to change their election to claim the standard_deduction in any event on the record before us it would not appear advantageous for them to do so in reaching our holding we have considered all arguments made and to the extent not mentioned we consider them irrelevant moot or without merit to reflect the foregoing decision will be entered under rule petitioners contend that they are entitled to gambling loss deductions for because respondent allowed similar deductions for and even though petitioners did not itemize their gambling_losses however each tax_year stands on its own and must be separately considered see 394_us_678 respondent is not bound for any given year to allow the same treatment permitted for a previous year see eg 877_f2d_624 n 7th cir aff’g tcmemo_1987_295 113_tc_158
